Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 4/18/2022.  Currently, 11-30 are pending.

Claim Objections
Claims 11, 15, 21, 26 are objected to because of the following informalities:
In claim 11, line 11, the claimed limitation “a configuration of the machine function” should be changed to “the configuration of the machine function” to refer to the configuration of the machine function taught in line 1 of the claim.
Similarly, in claim 21, line 17-18, the claimed limitation “a configuration of the machine function” should be changed to “the configuration of the machine function”.
Similarly, in claim 26, line 12-13, the claimed limitation “a configuration of the machine function” should be changed to “the configuration of the machine function”.
In claim 15, line 3, the typo error “vaue” should be changed to “value”.
In claim 21, line 8, the claimed limitation “manage configuration of a machine function” should be changed to “manage the configuration of the machine function” to refer to the configuration of the machine function taught in lines 1-2 of the claim.
In claim 21, lines 32-33, the claimed limitation “a comparison” should be changed to “the comparison”.
In claim 26, the preamble “In a non-transitory computer-readable storage medium” should be changed to “A non-transitory computer-readable storage medium”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 20- 22, recites the limitation, “relation of the respective first configuration value … with a corresponding second configuration value of the set of second industrial machines”. However, the preceding limitations recites “each first configuration value” (lines 18-19), and “a second configuration value that relates to a machine function of the set of second industrial machines” (lines 9-10). It is not clear if the underlined recitations, respectively, are referring to the same. As such, there is insufficient antecedent basis for these limitations in the claim. Examiner suggests an amendment to recite “relation of each first configuration value … with the second configuration value of the set of second industrial machines”, in order to remain consistent throughout the claimed invention.
Similarly, in claim 21, lines 26-28, the claimed limitation “relation of the respective first configuration value … with a corresponding second configuration value of the set of second industrial machines” is ambiguous as discussed in claim 11 above.
Similarly, in claim 26, lines 21-23, the claimed limitation “relation of the respective first configuration value … with a corresponding second configuration value of the set of second industrial machines” is ambiguous as discussed in claim 11 above.
In claim 12, lines 1-3, recited the limitation “each configuration value of the at least one first configuration value and the second configuration value is assigned to a respective configuration vector”. However, the preceding limitation, lines 18-19 of claim 11, recites “each first configuration value of the at least one first configuration value”. It is not clear if the underlined recitations are referring to the same. It would appear that the intention for the limitation may be to refer to each first configuration value of the at least one first configuration value of the preceding limitation. Examiner suggests an amendment to recite, “each first configuration value of the at least one first configuration value and the second configuration value each is assigned to a respective configuration vector”. Furthermore, the claimed limitation “one second industrial machine” on line 5 should be changed to “the one second industrial machine” to refer to the one second industrial machine set forth in line 12 of claim 11.
Similarly, in claim 22, lines 26-28, the claimed limitation “each configuration value of the at least one first configuration value and the second configuration value is assigned to a respective configuration vector” is ambiguous as discussed in claim 12 above. Furthermore, the claimed limitation “and the respective configuration vectors comprises … or one second industrial machine” on lines 3-6 should be changed to “and the respective configuration vector comprises … or the one second industrial machine”.
In claim 16, lines 2-4, the claimed limitation “each separate deviation value is greater than the respective corresponding predetermined threshold value”. However, the preceding limitations, claim 11, lines 18 and 15, recites “a respective separate deviation value” (line 18), and “a corresponding predetermined threshold value” (line 25). It is not clear if the underlined recitations respectively are referring to the same. Examiner suggests an amendment to recite, “the respective separate deviation value is greater than the corresponding predetermined threshold value”, in order to maintain consistent throughout the claimed invention.
Similarly, in claim 25, lines 3-4, the claimed limitation “each separate deviation value is greater than the respective corresponding predetermined threshold value” is ambiguous as discussed in claim 16 above.
Claim 19, line 2, recites the limitation, “the case”. There is insufficient antecedent basis for this limitation in the claim. 
Similarly, in claim 30, line 2, the claimed limitation “the case” lacks of antecedent basis.
Claim 20, line 6, recites the limitation, “the fifth column”. There is insufficient antecedent basis for this limitation in the claim.
Other dependent claims are rejected as being dependent on the rejected base claims.

Allowable Subject Matter
Claims 11-30 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
A statement of reasons for the indication of allowable subject matter is included in the office action dated 1/20/2022.

Response to Arguments
Applicant's amendments filed 4/18/2022 overcome the objection to the drawings, the objection to the drawings indicated in the previous office action is withdrawn.
In response to applicant’s arguments in page 7, regarding to “Claim Objection” and “Claim Rejections” sections, applicant fails to fully amend all the claim objections and claim rejections to overcome the objections and the rejections set forth in the office action issued on 1/20/2022, therefore, some of the objection and rejection to the claims are maintained in this office action. The new claim objections and 112 rejections to the newly submitted amendments, are also made in this office action, refer to the claim objections and the 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456